Jf ourtlj Court of %
                                     §&m Antonio,

                                         October 20. 2014


                                        No. 04-14-00391-CV

                         In the Estate of Luisa R. Montemayor. Deceased


                                  Trial Court Case No. 2010PC3012


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8.     Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 10, 2014. to the following panel:
Justice Martinez, Justice Alvarez, and Justice Chapa.    All parlies will be notified of the Court's
decision in this appeal in accordance with TEX. R. APP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
davs from the date of this order.


       It is so ORDERED on October 20. 2014.



                                                              Rebeca C. MarUjji^TJusticc


       IN WITNESS WHEREOF. I have hereunto set my hand and affixed the seal
court on this October 20. 2014.